


EXHIBIT 10.1






September 14, 2015






Robert Worshek
c/o Platform Specialty Products Corporation
245 Freight Street
Waterbury, CT. 06702


                
                        


Re:    Severance Agreement


                        
Dear Bob,


I write to confirm, subject to the approval of the Compensation Committee (the
“Compensation Committee”) of the Board of Directors of Platform Specialty
Products Corporation (the “Employer”), our agreement regarding severance in the
case where your employment the Employer is involuntarily terminated without
Cause (as defined herein), or you leave your employment for Good Reason (as
defined herein). If your employment with your Employer is involuntarily
terminated by your Employer without Cause, or you leave your employment for Good
Reason (as defined herein), then your Employer will pay you a severance equal to
twelve (12) months of your base salary, as determined by the then most recent
year period. In order to receive the foregoing severance payment, you will be
required to execute your Employer’s standard termination agreement (form
attached) containing a full, final general release in favor of your Employer and
all companies affiliated or under common control with your Employer
(collectively, the “Company”). Taxes and appropriate withholdings will be
deducted from any severance payment made hereunder, and any severance payment
will be made with thirty (30) days after the foregoing release has become final
and irrevocable.


As used in this agreement, “Cause” shall mean:


1.
Cause -

(i)
you commit any crime constituting a felony or involving dishonesty or moral
turpitude;

(ii)
you engage in any activity that amounts to negligence and that significantly
affects the business affairs or reputation of the Company;

(iii)
you willfully fail to perform your duties, or perform your duties in a negligent
manner, which failure or performance continues for twenty (20) days after
written notice from the Company; or

(iv)
you violate the Company’s standard policies, or the law, and such violation
creates a substantial liability (actual or potential) for the Company.



As used herein, “Good Reason” means:
(i)
that your salary is significantly reduced by the Employer other than as a result
of Cause; or

(ii)
that your bonus potential is significantly reduced by the Employer other than as
a result of Cause.



This severance agreement supersedes and replaces any and all previous severance
agreements, including any employment agreements which provide for severance and
any oral or written severance promises, between you and any entity within the
Company. This severance agreement shall only come into effect if and when
approved by




--------------------------------------------------------------------------------




the Compensation Committee, and if this severance agreement is not approved by
the Compensation Committee prior to December 31, 2015, then this agreement shall
automatically without further action become null and void. Please indicate your
acceptance and agreement by countersigning and returning this letter to my
attention within five (5) days from the date hereof.




Sincerely,    


/s/ Frank Monteiro
Frank Monteiro
Chief Financial Officer






Accepted and Agreed


/s/ Robert Worshek
Robert Worshek




